Citation Nr: 0918982	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  04-19 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for cardiovascular 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from November 1962 to November 
1992.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 decision by 
the RO which, in part, denied service connection for 
hypertension and cardiovascular disease.  In March 2006, a 
hearing was held at the RO before the undersigned member of 
the Board.  In July 2007, the Board remanded the issues 
currently on appeal for additional development. 


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The Veteran is not shown to have hypertension or a 
cardiovascular disease at present which is related to 
service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have hypertension due to disease or 
injury which was incurred in or aggravated by service nor may 
hypertension be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & 
West 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).  

2.  The Veteran does not have a cardiovascular disorder due 
to disease or injury which was incurred in or aggravated by 
service nor may any cardiovascular disease be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002 & West 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in March 2002, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of the evidence that was 
needed to substantiate his claims; what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The Veteran was notified of 
his responsibility to submit evidence which showed that he 
had a disability at present which had its onset in service or 
within the presumptive period subsequent to discharge from 
service, of what evidence was necessary to establish service 
connection, and why the current evidence was insufficient to 
award the benefits sought.  

The Veteran's service treatment records and all VA and 
available private treatment records identified by him have 
been obtained and associated with the claims file.  The 
Veteran was examined by VA during the pendency of this appeal 
and testified at a hearing before the undersigned member of 
the Board at the RO in March 2006.  Based on a review of the 
claims file, the Board finds that there is no indication in 
the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the Veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield III.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Service connection may also be granted for cardiovascular-
renal disease if manifested to a compensable degree within 
one year of separation from service provided the rebuttable 
presumption provisions of § 3.307 are also satisfied.  38 
U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  Evidence which may be considered in rebuttal 
of service incurrence of a disease listed in 38 C.F.R. 
§ 3.309 will be any evidence of a nature usually accepted as 
competent to indicate the time of existence or inception of 
disease.  38 C.F.R. § 3.309(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background & Analysis

The Veteran contends that he had elevated blood pressure 
readings and an enlarged heart shortly before his discharge 
from service in 1992, and believes that these symptoms were 
early manifestations of his later diagnosed hypertension and 
cardiovascular disease.  

The service treatment records showed that the Veteran's blood 
pressure readings during his 30 years of military service 
ranged from 90/60 to 132/74 and 128/86, with a single reading 
of 158/91 on June 13,1992.  Subsequent readings on June 16, 
1992 were 118/72; July 6, 1992 118/70, and July 16, 1992 were 
126/86.  A chest x-ray study at the time of his retirement 
examination in March 1992 was within normal limits and an EKG 
showed sinus bradycardia, but was otherwise normal.  The 
service treatment records showed that the Veteran was treated 
for chronic left shoulder problems and underwent distal 
clavicle resection in May 1992.  An x-ray study the day prior 
to surgery noted a "borderline heart."  

The Veteran made no mention of any cardiovascular problems on 
his original application for VA compensation benefits 
received in January 1993, or when examined by VA in February 
1993.  On examination in February 1993, his blood pressure 
was 118/80 sitting and 120/80 in the recumbent position.  
There was no evidence of heart enlargement or murmurs and 
sinus rhythm was normal.  Similarly, when seen by VA on an 
outpatient basis in August 1999, the Veteran's blood pressure 
130/82.  

Private medical records, received in November 2003, showed 
that the Veteran was seen for chest tightness in December 
1999, and that his blood pressure at that time was 142/100.  
The evidence of record showed that the Veteran underwent 
additional work-up and was shown to have some slight dilation 
of the left ventricular with some "thinning" in the lateral 
and inferoposterior walls with hypokinesis, but no ischemia.  
A private stress echocardiogram in January 2003 suggested 
possible coronary artery disease and hypertension.  A 
subsequent report from the same private cardiology group in 
March 2000, indicated that the Veteran's chest pains were 
almost certainly musculoskeletal in nature and not 
manifestations of angina.  The diagnoses included 
hypertension.  

At the direction of the Board remand in July 2007, the 
Veteran was afforded a VA cardiovascular examination in 
November 2008 to determine whether he had hypertension or any 
other cardiovascular disease which was related to military 
service.  The examiner indicated that the claims file was 
reviewed and included a detailed description of the Veteran's 
complaints, medical history and the clinical findings on 
examination.  The impression included essential hypertension.  
The examiner noted that the Veteran underwent serial blood 
pressure checks on three different occasions shortly before 
his discharge from service in 1992, and that only one of the 
three readings was elevated.  He also noted that subsequent 
blood pressure studies in July and August 1992 were within 
normal limits, and that the Veteran's chest pains did not 
occur until 1999, around the same time that he was diagnosed 
with hypertension.  The examiner opined that the Veteran's 
hypertension and cardiovascular symptoms were not related to 
service.  

The Board finds the VA medical opinion persuasive as it was 
based on a longitudinal review of the entire record and 
included a discussion of all relevant facts.  The examiner 
offered a rational and plausible explanation for concluding 
that the Veteran's current hypertension and cardiovascular 
problems were not related to service.  See Wray v. Brown, 7 
Vet. App. 488, 493 (1995); see also Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000) (Factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.)  
Moreover the Veteran has presented no competent medical 
evidence to dispute the opinion.  Thus, the most probative 
evidence of record consists of the November 2008 VA opinion.  

While the Veteran may believe that his current hypertension 
and cardiovascular disease are related to service, he has not 
presented any competent medical evidence to support that 
assertion.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
While the Veteran is competent to relate that he experienced 
symptoms in service, he is not a medical professional 
competent to offer an opinion as to the nature or etiology of 
any current claimed disability.  Savage, 10 Vet. App. at 495; 
see Epps v. Brown, 9 Vet. App. 341 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Direct service 
connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Inasmuch as there is no evidence of hypertension or any 
cardiovascular problems or abnormalities in service or until 
many years thereafter, and no competent medical evidence 
relating the Veteran's current hypertension or cardiovascular 
disease to service, the Board finds no basis for a favorable 
disposition of the Veteran's appeal.  Accordingly, the appeal 
is denied.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issues.  Therefore, that doctrine 
is not for application in this case because the preponderance 
of the evidence is against the Veteran's claims.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  




ORDER

Service connection for hypertension is denied.  

Service connection for cardiovascular disease is denied.  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


